Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 and 16-21 are pending in this application.   

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 11-13, 16-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishna (US 2019/0028537, hereinafter Krishna).
With respect to claim 1, Krishna discloses A mode determination apparatus comprising: 
a processor ([0035], general purpose microprocessor); and 
a memory storing program instructions executable by the processor, wherein the processor is configured to execute ([0035], computer readable storage media): 
a filter process that receives traffic data for learning to learn, by using training data, a timing of mode switching in the traffic data for learning ([0021]-[0023], peak traffic learning module learns relationship between peak traffic level and network traffic transaction data by analyzing historical network traffic and analyzing training data); 
a mode learning process that generates a mode learning model to be used for mode determination, based on the traffic data for learning and the training data that correspond to the timing of mode switching ([0022-[0025], learns the relationship of a peak traffic level to predict or identify seasonality traffic and load congestion normal period, outlier traffic during a specific time-period or season, i.e. beginning of a month, tax filing period, salary credit period, college admissions, festive season, etc); and 
a mode determination process that determines, by using the mode learning model, a mode of actual traffic data received ([0023], [0028]. Trained machine learning algorithm facilities in estimation of peak traffic for the ongoing network traffic transaction data (actual traffic data received), historical network traffic transaction data).
With respect to claims 11 and 21, they are of similar claims as claim 1 and therefore are rejected for the same reasons above.
With respect to claim 2, Krishna discloses wherein the processor is configured to execute the mode determination process that determines, by using the mode learning model, a mode for the actual traffic data that corresponds to the timing learned by the filter process ([0022]-[0025], [0028]. Trained machine learning algorithm facilities in estimation of peak traffic for the ongoing network traffic transaction data (actual traffic data received), historical network traffic transaction data, and training data to identify seasonality traffic and load congestion normal period, outlier traffic during a specific time-period or season, i.e. beginning of a month, tax filing period, salary credit period, college admissions, festive season, etc).
With respect to claim 3, Krishna discloses wherein the processor is configured to execute the filter process that in a determination phase receives the actual traffic data, determines timing corresponding to mode switching, based on the timing learned, and supplies, to the mode determination process, the actual traffic data of the timing corresponding to the mode switching ([0022]-[0026], Trained machine learning algorithm facilities in estimation of peak traffic by identifying seasonality traffic during a specific time-period or season.  During these substantially higher traffic times, container orchestration module instructs to proactively create additional service instances (peak service mode)).
With respect to claim 6, Krishna discloses wherein the processor is configured to execute a packet acquisition process that captures, via the network interface, packets flowing through a network ([0021]-[0022] monitors transactions of incoming network 
With respect to claim 7, Krishna discloses wherein the processor is configured to execute the filter process that in a learning phase, receives packets of traffic for learning acquired by the packet acquisition process ([0022]-[0025], [0028]. Trained machine learning algorithm facilities in estimation of peak traffic for the ongoing network traffic transaction data (actual traffic data received), historical network traffic transaction data, and training data), 
determines whether or not the packets correspond to a mode switching point, using the training data ([0022]-[0025], [0028]. identify seasonality traffic and load congestion normal period, outlier traffic during a specific time-period or season, i.e. beginning of a month, tax filing period, salary credit period, college admissions, festive season, etc), 
calculates feature values of a packet sequence of a window of a predetermined length including the packets ([0022]-[0025], [0028]. identify peak traffic during a specific time-period or season, i.e. beginning of a month, tax filing period, salary credit period, college admissions, festive season, etc), 
learns the feature values and that the packets do or don't correspond to a mode switching timing, using supervised learning to update a timing learning model ([0022]-[0025], [0028]. identify peak traffic during a specific time-period or season, i.e. beginning of a month, tax filing period, salary credit period, college admissions, festive season, etc.), and 

With respect to claim 8, Krishna discloses wherein the processor is configured to execute the filter process that in a determination phase, receives packets of actual traffic acquired by the packet acquisition process, 
calculates feature values of a packet sequence of the window of the predetermined length including the packets of the actual traffic ([0022]-[0025], [0028]. Trained machine learning algorithm facilities in estimation of peak traffic for the ongoing network traffic transaction data (actual traffic data received), historical network traffic transaction data, and training data).,, 
determines whether or not the packets represent a mode switching timing, using the feature values and the timing learning model, ([0022]-[0025], [0028]. identify seasonality traffic and load congestion normal period, outlier traffic during a specific time-period or season, i.e. beginning of a month, tax filing period, salary credit period, college admissions, festive season, etc).,  and 
supplies the packet sequence including the packets to the mode determination process, when the packets correspond to the mode switching timing ([0023], machine learning algorithm is trained to detect peak traffic level for the ongoing network traffic transaction data)..
With respect to claims 12-13 and 16-17, they are of similar claims as claims 2-3 and 6-8 and therefore are rejected for the same reasons above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna and in view of Jin (US 2014/0321290, hereinafter Jin).
With respect to claims 4 and 14, while Krishna discloses using training data to learn about the peak traffic times, Krishna does not explicitly disclose wherein the processor is further configured to execute a training data generation process that analyzes packets constituting the traffic data for learning, determines to which mode the packet belong, and creates the training data.

Therefore, it would have obvious to one of ordinary skill in the art to modify the teachings of Krishna with wherein the processor is further configured to execute a training data generation process that analyzes packets constituting the traffic data for learning, determines to which mode the packet belong, and creates the training data as disclosed in Jin, in order to create training data.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another to establish a more efficient system by using information received to create training data for a network to learn from.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna and in view of Chakraborty (US 2016/0286427, hereinafter Chkraborty).
With respect to claim 5, while Krishna discloses in [0022]-[0026] determining peak traffic times and proactively creating additional service instances to help with the increased traffic flow, Krishna does not explicitly disclose wherein the processor is further configured to execute a control instruction generation process that generates a 
In the same field of endeavor, Chakraborty discloses wherein the processor is further configured to execute a control instruction generation process that generates a control instruction signal for an apparatus that controls a network, based on a result of mode determination by the mode determination process ([0038]-[0039], [0041] flow control operations.  Flow admission engine determines whether a flow is to be added to the network based on the capacity of the network.).   Krishna and Chakraborty are analogous art because they disclose monitoring network flow information.
Therefore, it would have obvious to one of ordinary skill in the art to modify the teachings of Krishna with wherein the processor is further configured to execute a control instruction generation process that generates a control instruction signal for an apparatus that controls a network, based on a result of mode determination by the mode determination process as disclosed in Chakraborty, in order to create training additional network flow paths.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another to establish a more efficient system by using information received to create more network flow paths as additional network flow resources.
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna and in view of Ranjan (US 8,402,543, hereinafter Ranjan).
With respect to claims 9 and 19, while Krishna discloses learning mode, Krishna does not explicitly disclose wherein the processor is configured to execute the mode learning process that calculates feature values of the packet sequence including the packets supplied by the filter process, and learns the feature values and a mode to which the packets belong, using supervised learning to update a mode learning model.
In the same field of endeavor, Ranjan discloses wherein the processor is configured to execute the mode learning process that calculates feature values of the packet sequence including the packets supplied by the filter process (Ranjan, 8,402,543, col. 3, lines 14-55, relations to instructions for extracting first network traffic data and a plurality of servers in the network and using a classification model based on a training data set to determine and generate labels), and 
learns the feature values and a mode to which the packets belong, using supervised learning to update a mode learning model (Ranjan, 8,402,543,col. 16 line 65-col 17. Line 6, dynamic feature adaptation refers to incrementally updating classification model).   Krishna and Ranjan are analogous art because they disclose monitoring traffic data for network flow information.
Therefore, it would have obvious to one of ordinary skill in the art to modify the teachings of Krishna with wherein the processor is configured to execute the mode learning process that calculates feature values of the packet sequence including the packets supplied by the filter process, and learns the feature values and a mode to which the packets belong, using supervised learning to update a mode learning model as disclosed in Ranjan, in order to dynamically update the classification model.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one 
With respect to claims 10 and 20, it is rejected for the same reasons as claims 9 and 19 above.  In addition, Ranjan discloses wherein the processor is configured to execute the mode determination process that calculates feature values of the packet sequence including the packets supplied by the filter process (Ranjan, 8,402,543, col. 3, lines 14-55, relations to instructions for extracting first network traffic data and a plurality of servers in the network and using a classification model based on a training data set to determine and generate labels), and 
determines to which mode the packets belong, using the feature values and the mode learning model (col. 3, lines 14-55, different classification labels i.e., malicious/non-malicious)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457